OFFICE   OF THE   ATTORNEY.GENERAL   OF TEXAS
                      AUSTIN
Hon.ii. a. ivyche,Fag0E

     Smday of the suoceeding week to the State ai&-
     way Department, to@%+    with carbon copies or
     each license receipt issued hereumler &urln& the
     pIWed%    week. He shall also on %xiday of saoh
     week remit to the Departnrent as now provldetl by
     Law, all transfer rses oml chaurfeurs* lleeuae
     fees oolleoted by him during the preceding veek,
     together with oarboo copies of allrsaaipts issued
     for said fees during the week.

               *He shall   also  ecUomp?iny au  relaitteaow to
      the Rl@wey Departmntwith            a eozaplete report of
      suoh oolleotlons made and disposition aade thae-
     0r;the r0t-n end umttents or aald report to be
      presarlbed by the State Highway Dspartnmnt. xone
      of .thu monies so plaoea to the araait or the Road
     and Bridge Fund or a county shell be wed ta pay
     the salary or compensation of any County J             e or
     Grmnty Comlssloner,          but all eald WnleS    ah
                                                         %l   be
     wed ror tho oormxuctlon and raemmawe                oi late-
     ral roads in suah oounty underthe euper~lsien of
     the county l!in&me,          If theme be one, end if tlwm
     ie no such engineer then the County C~sloaers'
     Court 6hd.l have authority         to em       the bervUe8
     o? the Division En&iimec of the BtatO XlghwayDe-
     partmatfor          the pur ose ofaupervlsiogtheoon-
     struotion      and mlrve &      of latmd. ma& in the*
     respeotlveOoMtiea. All run&s allooated to the
     oounties by the pravieions of this hot (Arts.




    ways 0r such aountiea imd dlstrlats therein: or
    the lmprovemnt or the roads ooqwlelng the Colmty
    Roail Systeww

          rfe ore inlorraed b the Gom.ptroller*s offloe #at Or
County has a rpulatlon   of %, 768 aaeomllng to the laf5tFedem a?
oeww,   anfl t et the 6ounty offiafal.5 of Gregg County art3 Eom-
pensated on an ennual salary basis.

          seation 4 of &rtiole 39l80, R. C.~a,, readi as followsr

           *In all counties 0ithisStats      Contain&3
     a population of Zess thm one hundred and ninety
     thousand (lQG,OOG) inhabitants aoccrdiq to the
     last precedirq Federal. Csnmm whereta the OOUI&~
     oc gmmlnct   oltfioers   ere 5empewated  on a salary
     basis under the prodsions      Of t”iS kot, them
     shall  be meat@      a fund to be known as the oOiii-
HOG. it. 6. Kyohe, rage 3



     cerst sulary fund 0r               county, Texas.'
     Suoh fund oh&l be kopt separate and cpurt from
     all other oounty funds, and shall be held and
     disbursed for the purpose of pww      the salaries
     Of OrfleerS and the salarrie5 OS deputies, efmi~-
     tants and clerks of offlasrs who hre drawi,xq a
     oulary from csald rutic under tho provisions or
     this Aat, and to pay the authorized expenses OS
     their offices. Such fund shall be deposited in the
     aouuty depository and shall be protested to the
     ~tme extent a5 other aounty runds.m

             Seotion.6. or :ztfolo 3Qlee, R. C. 6., reads fn part
as follow:

           "(a) In aouutles where&i the oounty affi-
     olals are on a salmy baal~, in addltlant6 the
     mo~&es deposited ts said Ofticers~ Salary Fuud
     or funds under the rovi0iow 0r 8eatione 1, 3
     and 5 or this Acrt tl em shall be depo6it;ed tharb
     in gmrterly on the ffrrt day or January, kprll,
     July and October of eaoh year, such sums aa
     be apportioned to such oount umber the prowls   Y or16
     of this Aot, out of the aoa da ble appropriations
     m&de by the Ia@?#lature for suoh purposssr-d.
     howwer, that in uouutles tiersin the Co        esloner6 *
     Coyrt is authorized  to determine    whether oomty
     of¶Xoers ehell be ooxupeasated on a salary basis,
     no apportloument. 6haJ.l be xwile~ to euoh aounty un-
     til the Comptrollsr of rublic kooounts shall have
     been notified or the order or the Cotiesloners*
     court that the oowty ofrioers 0r such ooltnty
     shall be oompensatsd on a salary basis for the
     fisoal year,'. . . .

          "(b) ao officer reaelting a salary shall
     hereafter reoeive any 8x off1010 a    enimthn;
     psovided, however, the Cox&s5foners""p Court
     shall transfer irasa the General Fund of the
     oouuty to the orrforsrs* salary pund or fur+ or
     suoh aounty such run&a as may be neaess.ary to
     pay the sa.larles and other ala&m ahargezible
     a@.nat the sew wh8z~the manies; de ositd tber&-
     in are lnsuffielent to meetthe ala Ls guyable
     therefrom.w                    :

          brtiale 667Sa-10   supra, speoifiorill ep~road~thst
none of the mnfes so g&aceji to the sredlt of ti
Bridge Lund or the county shall be&e&   to pay the SW     er
Hon.R. s.       Kyche, Page 4



compensetion of cny county Jume or County Comisoioner,    but
all said monies shall. bo used for the oomtruoflon and malnte-
name of lateral road6 in ouch oountles and that all funds
allocdod to the counties by the provisions of the aet my bd
used by the counties in the payment of obligations, l.f.e.ny,
Zsaued and incurrod in the conatruation or the     roveaent of
                                                9 ee and din-
ull roads, includiq State I?ighways of such oount
trlcts therein; or the lmprwement of the roads oonprlslng tbo
County Road Syrsttm.

          In riew or the forego    statutes, you are reapeat-
fully advlsed that It is the op 3 on of this department that
the Commfsoioners~ Court does net have the authority to traru%
rer nonibs reoeived from cute ro~lstrdkum to the Offioom*
Salary Fuud, regardless of the rrtatua of the CeneralIlrtn4.




                                               Yours very trdLy

                                         M=i'OMm    CEN&iAL OF T.XAS




         APPROVEDAUS 28, 1939

            L                   e,   77h-L-u
         ,ATTORNEY GENERAL Or'TEXAS